Citation Nr: 1137208	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-06 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1976 to November 1980. He then served in the Army National Guard from approximately 1987 to 2003, with verified active duty from December 1990 to June 1991 and from August 1992 to July 1993, and also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In May 2006, the Veteran testified at a personal hearing at the RO; a transcript of the hearing is of record.  In April 2010 the Board reopened the Veteran's claims and remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

At the outset, the Board notes that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."

The Board's April 2010 remand requested that the RO (1) Send the Veteran VCAA compliant notice; (2) contact the appropriate federal agency and request the specific dates for all periods of the Veteran's ACDUTRA and INACDUTRA from 1987 to 2003, and his complete service treatment records (STRs) for that time period; (3) afford the Veteran VA examinations.  

An April 2010 letter provided the Veteran's with VCAA compliant notice regarding his claims and he was afforded VA examinations in October 2010.  Additionally, the National Personnel Records Center (NPRC) and the Veteran's Reserve unit were contacted to seek any remaining STRs.  

An April 2010 letter to the State of Louisiana Office of the Adjutant General requested the specific dates of the Veteran's ACDUTRA and INACDUTRA and his STRs from 1987 to 2003.  An April 2010 response received noted that all of the documents that the Adjutant General's office were able to find regarding the Veteran were enclosed.  The enclosure included DD-214s, a points summary, and a one page "Points Statement Soldier Detail Report" which was noted to have been prepared on April 22, 2010.  The detail report lists the days the Veteran was on INACDUTRA during 2002-2003 only and a section regarding ACDUTRA is blank.  The RO contacted other sources and much of the same information was received.  A June 2010 follow-up request noted that while retirement points were received, the actual dates of ACDUTRA and INACDUTRA were required.  The response included personnel action print-outs, but not the requested information.      

The points report shows that the Veteran has active duty points during the timeframe of which the October 2010 VA examiner places the onset of the Veteran's hypertension and diabetes mellitus.  However, none of the evidence received indicates what dates the Veteran may have had ACDUTRA. The generated "Soldier Detail" report which listed dates on INACDUTRA in 2002 and 2003 would seem to indicate that such information may exist or could be generated, although it has not been generated or certified to not be capable of generation.  As the development to date does not establish to a reasonable certainty that such records do not exist (or cannot be generated) or that further efforts to obtain those records would be futile, further development is required.  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should conduct an exhaustive search in order to secure a listing of the Veteran's periods of ACDUTRA and INACDUTRA from 1987 to 2003.  Such efforts should include contacting the Veteran's Guard unit and inquiring if such information can be generated.  If such information does not exist or is incapable of being generated, it must be so certified for the record (to include in a Report of Contact).  Search efforts should be documented in the claims file (to include all explanations and negative responses received).  The development must establish that the records do not exist or cannot be generated or that further efforts would be futile.    

2. The RO/AMC should arrange for any further development suggested by the results of that sought above (i.e. supplemental opinion if ACDUTRA is confirmed within the time frame of the onset of the Veteran's disabilities).  

3. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


